Citation Nr: 1045544	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for psychogenic musculo-skeletal reaction manifested 
by low back and hip pain (claimed as spinal injury with paralysis 
of the lower extremities) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to August 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2009 rating decision in which the RO denied the 
Veteran's request to reopen his claim for service connection for 
psychogenic musculo-skeletal reaction manifested by low back and 
hip pain (claimed as spinal injury with paralysis of the lower 
extremities).  In January 2010, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
May 2010, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In his substantive appeal, the Veteran requested a video-
conference hearing before a Veterans Law Judge at the RO.  A 
September 2010 letter informed the Veteran that his hearing was 
scheduled in October 2010.  Although the hearing notification was 
not returned by the U.S. Postal Service as undeliverable, the 
Veteran failed to report for the scheduled hearing, and has not 
requested rescheduling of the hearing.  As such, his hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

In July 2009, a Deputy Vice Chairman granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

2.  In a May 1960 rating decision, the RO denied service 
connection for psychogenic musculo-skeletal reaction manifested 
by low back and hip pain; although notified of the denial in a 
June 1960 letter, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the May 
1960 rating decision, when considered by itself or in connection 
with evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for psychogenic musculo-skeletal reaction manifested by low back 
and hip pain, and raises a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  The May 1960 rating decision in which the RO denied service 
connection for psychogenic musculo-skeletal reaction manifested 
by low back and hip pain is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's May 1960 denial is not 
new and material, the criteria for reopening the claim for 
service connection for psychogenic musculo-skeletal reaction 
manifested by low back and hip pain (claimed as spinal injury 
with paralysis of the lower extremities) are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, the Veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 
2003).  However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such notice 
are not prejudicial to the claimant.  Id.

In this appeal, an October 2008 pre-rating letter notified the 
Veteran that the claim for service connection for psychogenic 
musculo-skeletal reaction manifested by low back and hip pain had 
been previously denied because no evidence had been received to 
show that the Veteran's pre-existing back disorder was aggravated 
during service, and that the RO needed new and material evidence 
to reopen this claim.  The letter specifically advised the 
Veteran that, in order to be considered material, the evidence 
must pertain to the reason his claim was previously denied.  It 
also informed the Veteran that, in order to be considered new and 
material, the evidence would have to raise a reasonable 
possibility of substantiating the claim, and could not simply be 
repetitive or cumulative of the evidence of record at the time of 
the previous denial. 

The October 2008 letter also provided notice to the appellant 
regarding what information and evidence was needed to satisfy the 
elements of the underlying claim for service connection, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The letter also specifically informed the Veteran to submit 
any evidence in his possession pertinent to the claim.  It also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Hence, the October 2008 letter 
meets the Pelegrini, Dingess/Hartman, and Kent content of notice 
requirements.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records and private treatment records.  Also of record 
and considered in connection with the appeal are various written 
statements provided by the Veteran and by his representative, on 
his behalf.

No further RO action on this matter, prior to appellate 
consideration, is warranted.  The Board acknowledges that the 
Veteran was not provided with a VA examination in response to his 
claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2010), 
however, providing a VA examination in a new and material 
evidence claim can only be considered if new and material 
evidence is actually presented or secured.  Because the Board 
herein finds that the Veteran did not present new and material 
evidence in this claim, a VA examination is not warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through notice of the RO, the Veteran has been 
notified and made aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  There is no additional notice 
that should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development required 
to create any additional evidence to be considered in connection 
with the claim.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matter herein decided, at this juncture.  See Mayfield,  20 
Vet. App. at  543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As indicated above, the RO last denied the Veteran's claim for 
service connection for psychogenic musculo-skeletal reaction 
manifested by low back and hip pain in May 1960.  The evidence of 
record at the time consisted of the Veteran's service treatment 
records and VA treatment records.

The basis for the RO's May 1960 denial of the petition to reopen 
the claim for service connection for psychogenic musculo-skeletal 
reaction manifested by low back and hip pain was that there was 
no evidence of aggravation of the Veteran's pre-existing 
disorder.  Service treatment records reflect that the Veteran was 
diagnosed with scoliosis of the spine and psychogenic musculo-
skeletal reaction manifested by low back and hip pain, which were 
determined to pre-exist service.  During service, the Veteran 
often complained of lumbar spine pain with radiation.

Although notified of the RO's decision in a June 1960 letter, the 
notified of the denial in a June 1960 letter, the Veteran did not 
initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's May 1960 
denial of the claim is therefore final as to the evidence then of 
record, and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In September 2008, the Veteran requested that VA reopen the 
previously-denied claim for service connection, arguing that his 
back disability was aggravated during service by an intervening 
injury.  Regarding petitions to reopen filed on and after August 
29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's May 
1960 rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since May 1960 
includes private treatment records documenting lumbar surgery to 
correct spinal stenosis with radiation, with subsequent paralysis 
resulting from an error during surgery.  No discussion or 
reference to any aggravation of the Veteran's pre-existing back 
disorder was noted.

The Board finds that, in this case, the additionally received 
medical evidence is "new" in the sense that it was not 
previously before agency decision makers.  However, none of this 
evidence is "material" for purposes of reopening the claim for 
service connection.  As noted above, in the May 1960 denial, the 
RO essentially found that the evidence of record did not 
establish aggravation of the Veteran's lumbar disability during 
service.  The additional medical evidence added to the record 
does nothing to change any such finding.  As indicated, most of 
the medical records received are not relevant, as they include 
nothing pertaining to the Veteran's service.

The Board had also considered the lay assertions of the Veteran, 
as well those advanced by his representative, on his behalf, 
during the Board hearing and in various written documents of 
record.  However, none of these assertions provide a basis to 
reopen the claim.

The Veteran has continued to assert that he incurred a lifting 
injury during service, which aggravated his spinal disability.  
The Board acknowledges that the Veteran, as a layperson, is 
competent to describe factual matters of which he has first-hand 
knowledge.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 
(2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board 
notes, however, that the RO already considered the circumstances 
of the Veteran's back problems during service.  The Veteran's 
service treatment records, which were considered in full during 
the last rating decision, reflect that the Veteran had back pain 
with no history of trauma and that the Veteran could not recall 
any particular incident which caused his back to start disturbing 
him.  

Moreover, as for any attempt by the Veteran and/or his 
representative to provide a basis for reopening the claim on the 
basis of lay assertions, alone, the Board notes, however, that, 
without appropriate medical training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion on the 
medical matter at issue here-whether the Veteran's current back 
disability is medically related to service, to include of the 
basis of aggravation of his pre-existing back disability during 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Therefore, where, as here, resolution of the appeal 
turns on a medical matter that cannot be established by lay 
evidence, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen the previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for psychogenic 
musculo-skeletal reaction manifested by low back and hip pain are 
not met, and the RO's May 1960 denial of the claim remains final.  
See 38 U.S.C.A. § 5108  38 C.F.R. § 3.156.  As the Veteran has 
not fulfilled his threshold burden of submitting new and material 
evidence to reopen this finally disallowed claim, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).







ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for psychogenic 
musculo-skeletal reaction manifested by low back and hip pain 
(claimed as spinal injury with paralysis of the lower 
extremities) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


